



Exhibit 10.35




PERFORMANCE-BASED RSU AWARD NOTICE
to [Name]
(Stock-Settled)
Performance Period January 1, 20[    ] to December 31, 20[    ]
1. The Program. This document constitutes your formal Award Notice with respect
to an Award of RSUs as a Participant under the United Continental Holdings, Inc.
Performance-Based RSU Program (as amended from time to time, the “Program”)
adopted under the United Continental Holdings, Inc. 2017 Incentive Compensation
Plan (as amended from time to time, the “ICP”). This Award Notice evidences your
receipt of an award of RSUs under the Program with respect to the performance
period commencing on January 1, 20[    ] and ending on December 31, 20[__] (the
“Performance Period”) and with respect to Performance Goals established by the
Committee and set forth below. This Award is subject to the terms of the Program
and the ICP. The effective date of your commencement in the Program with respect
to this Award is [                    ].
2. Number of RSUs; Performance Measure(s) and Performance Goals. The Committee
has established Performance Measure(s) and Performance Goals for this Award.
Below are the terms applicable to this Award:
(a) RSUs. The number of RSUs subject to this Award as of the effective date of
grant is              (stretch level)[, of which ____% of the RSUs will vest
based on the _______ Performance Measure and ___ % of the RSUs will vest based
on the __________ Performance Measure1].
(b) Performance Measure(s) and Performance Goal(s). The Committee has
established the following Performance Measure(s) applicable to this Award:
[Insert Performance Measure(s)]
[______________ Performance Measure.2 Achievement of the Performance Goal for
the Performance Period means that the [Insert Performance Measure] achieved by
the Company with respect to the Performance Period equals or exceeds the Entry
Level for the Performance Period. The Entry Level, Target Level, and Stretch
Level are as follows:
 
 
i.
Entry Level means ___________________; and;

 
 
ii.
Target Level means _____________________; and

 
 
iii.
Stretch Level means ____________________. ]



If a Change of Control occurs during the Performance Period, then the
Performance Goal for each Performance Measure for the Performance Period will be
deemed to have been achieved at the _______ Level.
3. Achievement of Performance.
(a) Payment Amount. If the Performance Measure for the Performance Period
reaches a performance level that equals or exceeds the Entry Level and you have
remained continuously employed by the Company or a Subsidiary through the end of
the Performance Period, then the Payment Amount with respect to this Award will
be an amount equal to (i) the number of RSUs subject to your Award for the
Performance Period, multiplied by (ii) your Vested Percentage for the
Performance Period applicable to such Performance Measure.         


______________________________________________ 
1 Include clause to reflect the % opportunity related to each Performance
Measure(s) established by the Committee.
2 Duplicate this section and provide Entry, Target and Stretch goals for each
Performance Measure(s) established by the Committee.

--------------------------------------------------------------------------------





(b) Vested Percentage. Your Vested Percentage with respect to the Performance
Period will be determined in accordance with the following table(s) (straight
line interpolation will be used between levels):
 
 
 
Level of [Insert Performance Measure] Achieved3 
  
Vested Percentage
Entry
  
    % (Entry Level RSU Percentage)
 
 
Target
  
    % (Target Level RSU Percentage)
 
 
Stretch (or higher)
  
    % (Stretch Level RSU Percentage)

4. Continuous Employment Required. Receipt of a Payment Amount is conditioned on
your continuous employment with the Company or its Subsidiaries through the last
day of the Performance Period (with limited exceptions, as described in the
Program).
5. Pro-Ration. Your Award may be prorated as provided in the Program under
certain circumstances.
6. Settlement of RSUs. The RSUs granted to you pursuant to this Award Notice
will be settled in Company Stock. The Company shall deliver to you, at the times
set forth in the Program, one share of Company Stock for each RSU that becomes
vested in accordance with the terms of this Award Notice. Upon settlement, a
number of RSUs equal to the number of shares of Company Stock represented
thereby shall be extinguished and such number of RSUs will no longer be
considered to be held by you for any purpose. To the extent that any RSUs do not
vest in accordance with this Award Notice, such RSUs shall be forfeited and you
shall have no further rights with respect to such RSUs.
7. Voting Rights; Dividend Equivalents. You do not have any of the rights of a
stockholder with respect to the RSUs granted to you pursuant to this Award
Notice until shares of Company Stock with respect to such RSUs are delivered to
you in accordance with Section 6. Further, except as otherwise required pursuant
to the adjustment provisions set forth in the ICP, you do not have the right to
vote or to receive any dividends or any dividend equivalents relating to such
dividends declared or paid on the shares of Company Stock with respect to the
RSUs granted to you pursuant to this Award Notice.
8. Tax Withholding and Consents.
(a) Tax Withholding. The delivery of shares of Company Stock pursuant to
Section 6 of this Award Notice is conditioned on satisfaction of any applicable
withholding taxes in accordance with Section 10(d) of the ICP. The Company will
withhold from the number of shares of Company Stock otherwise deliverable to you
pursuant to Section 6 a number of shares (or, to the extent applicable, such
other securities) having a Fair Market Value (as defined in the ICP) equal to
such withholding liability; provided that you may elect alternatively to satisfy
your tax withholding obligation, in whole or in part, by any of the following
means: (i) a cash payment to the Company or (ii) delivery (either actual
delivery or by attestation procedures established by the Company) to the Company
of previously owned whole shares of Company Stock having an aggregate Fair
Market Value (as defined in the ICP) equal to such withholding liability.
Notwithstanding the foregoing, the Company shall be authorized to take such
actions as the Company may deem necessary (including, without limitation, in
accordance with applicable law, withholding amounts from any compensation or
other amounts owing from the Company to you) to satisfy all obligations for the
payment of such taxes. Subject to the terms of the ICP and as a condition of the
Award, you acknowledge that, regardless of any action taken by the Company, or
if different, your employer, the ultimate liability for all applicable Federal,
state, local or foreign income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to your
participation in the Program and legally applicable to you (“Tax-Related
Items”), is and remains your responsibility and may exceed the amount actually
withheld by the Company, or if different, your employer. You further acknowledge
that the Company and/or your employer (1) make no representations or undertaking
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including but not limited to, the grant, vesting or settlement of
the Award; and (2) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the Award to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result. Further,
if you are subject to Tax-Related Items in


______________________________________________ 
3 Insert table to reflect applicable opportunity levels for each Performance
Measure(s) established by the Committee. If same payout level for each
Performance Measure, only one table to be inserted.



--------------------------------------------------------------------------------




more than one jurisdiction between the grant date and the date of any relevant
taxable or tax withholding event, as applicable, you acknowledge that the
Company and/or the employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.


(b) Consents. Your rights in respect of the RSUs are conditioned on the receipt
to the full satisfaction of the Committee of any required consents that the
Committee may determine to be necessary or advisable (including, without
limitation, your consenting to the Company’s supplying to any third-party
recordkeeper of the ICP such personal information as the Committee deems
advisable to administer the ICP).
9. Requirements of Law. The grant of RSUs under the Program, and the issuance of
shares of Company Stock upon the vesting of the RSUs shall be subject to, and
conditioned upon, satisfaction of all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
10. Additional Requirements. The Company reserves the right to impose other
requirements on the RSUs, and your participation in the Program, to the extent
the Company determines, in its sole discretion, that such other requirements are
necessary or advisable in order to comply with local laws, rules and
regulations, or to facilitate the administration of the Award and the Program.
Such requirements may include (but are not limited to) requiring you to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.
11. Program and ICP Control. Capitalized terms used in this Award Notice are
defined in the Program. The Program and the ICP are hereby incorporated into
this Award Notice by reference. All statements in this Award Notice are
qualified in their entirety by reference to the Program and the ICP. If you have
any questions, please contact                     , or if you wish to obtain a
copy of the Program or the ICP, please contact                     .




